 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                                       EASTERN DISTRICT OF CALIFORNIA

 8

 9       PETER GERARD WAHL,                                         Case No. 1:16-cv-01576-LJO-BAM (PC)
10                             Plaintiff,                           ORDER DENYING PLAINTIFF’S MOTION
                                                                    FOR RECORD ON APPEAL
11                v.
                                                                    (ECF No. 60)
12       SUTTON,
13                             Defendant.
14

15              On October 21, 2019, Plaintiff Peter Gerard Wahl, a former state prisoner who was

16   proceeding pro se and in forma pauperis in this civil rights action, filed a motion seeking a

17   complete copy of the record on appeal. (ECF No. 60.)

18              Pursuant to the Ninth Circuit Rules, Plaintiff, as a pro se litigant, is not required to file an

19   excerpt of the record. Circuit Rule 30-1.2. Further, to the extent Plaintiff is attempting to order a

20   transcript, this request is unnecessary. Fed. R. App. P. 10(b)(1). No proceedings in this action

21   were transcribed. Plaintiff’s motion is therefore DENIED. 1

22              IT IS SO ORDERED.
23   Dated: October 25, 2019                                                      /s/ Barbara      A. McAuliffe
                                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28   1
         Plaintiff is not prevented from requesting copies of the excerpts of the record pursuant to Ninth Circuit Rule 30-3.
                                                                   1
